United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1671
                                    ___________

Robert Bell,                           *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
St. Louis County Justice Center; Dora * District Court for the Eastern
Schriro, (Commissioner) Dr.; Unknown * District of Missouri.
Curtis, C.O.; Terry Payne, C.C.;       *
Unknown Jasper, C.O.; C.O. McPhaton; *        [UNPUBLISHED]
Sheryl Chalmers; Reg. Moore; Lorenzo *
Chancelor; Carr Gilmore; Unknown       *
Dentist,                               *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: September 1, 2004
                                 Filed: September 10, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Robert Bell appeals the district court’s preservice dismissal of Bell’s 42 U.S.C.
§ 1983 action. We grant Bell leave to appeal in forma pauperis. In relevant part, Bell
claimed Lorenzo Chancelor threatened him and deprived him of various privileges
after Bell filed grievances and appeals. We conclude preservice dismissal of this
claim was inappropriate because Bell’s allegation, liberally construed, stated a
retaliation claim against Chancelor. See Naucke v. City of Park Hills, 284 F.3d 923,
927-28 (8th Cir. 2002); Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994);
Madewell v. Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990). Having carefully
reviewed the record, we conclude Bell’s remaining claims were properly dismissed.

      We reverse the dismissal and remand to the district court for further
proceedings consistent with this opinion. We affirm in all other respects.
                      ______________________________




                                        -2-